Citation Nr: 0927623	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an effective date prior to November 8, 
2001 for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 70 percent for 
the period from November 8, 2001 to January 22, 2005.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

In a June 2004 rating decision, the RO granted service 
connection for PTSD, assigning a 70 percent rating as of 
November 8, 2001.  The Veteran filed separate notices of 
disagreement to the effective date of the grant of service 
connection and to the disability rating.  The Veteran was 
issued a January 2006 statement of the case regarding the 
effective date for the grant of service connection and 
perfected the appeal of this claim by filing a substantive 
appeal.

The RO also issued a January 2006 rating decision that 
granted a 100 percent rating as of January 23, 2005.  The RO 
issued an October 2007 statement of the case regarding the 
remaining increase rating issue:  Entitlement to an 
evaluation in excess of 70 percent for the period from 
November 8, 2001 to the day prior to the assignment of a 100 
percent rating [the RO wrote this date as January 23, 2005 
instead of January 22, 2005].  The Veteran perfected an 
appeal regarding this portion of the increased rating claim 
not granted in the January 2006 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was scheduled for a July 9, 2009 Travel Board 
hearing.  More than two weeks prior to this hearing, the 
Veteran and representative wrote that the Veteran was unable 
to attend this hearing due to being out of state until 
September 2009.  .  The Veteran requested that he be 
scheduled for a videoconference hearing instead.  The motion 
to reschedule the Board hearing was granted by the Board in 
June 2009.  As the Veteran and his service representative, 
the Hawaii Office of Veterans Services has requested the 
Board to schedule a videoconference hearing, a remand is 
required to schedule such a hearing.  See 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2008).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Videoconference Hearing after September 
2009 in connection with his appeal for 
entitlement to an effective date prior to 
November 8, 2001 for the grant of service 
connection for PTSD and entitlement to an 
evaluation in excess of 70 percent for 
the period from November 8, 2001 to 
January 22, 2005.  The RO must clearly 
notify the Veteran and his representative 
of the time and date of the hearing.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the Veteran until further notice.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).




